Citation Nr: 1631002	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-08 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for high cholesterol.  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had honorable active duty service from July 1982 to September 2002.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his March 2013 VA Form 9, the Veteran requested a Board hearing at his local VA office on the three issues listed on the title page.  His appeal was certified to  the Board on March 5, 2016.  In a March 25, 2016, letter, the Veteran was informed that his requested hearing was scheduled for May 6, 2016.  In correspondence dated April 4, 2016, the Veteran requested that his hearing be postponed because he would be out of the country for work on the scheduled date.  Given the foregoing, the claims must be remanded to reschedule the Board hearing.  

Accordingly, the case is REMANDED for the following action:

Rescheduled the Veteran's hearing before the Board at the RO, as requested in the Veteran's April 4, 2016, correspondence and in accordance with applicable law.  A copy of the notice scheduling the hearing must be placed with the evidence of record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




